Citation Nr: 1019343	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left side disorder, 
including as secondary to service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that in pertinent part denied the 
Veteran's claim for service connection for a left side 
disorder, including as secondary to service-connected 
degenerative disc disease of the lumbar spine.  

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) for further evidentiary development 
and adjudication in September 2009.  The Board instructed the 
AMC to provide the Veteran with an examination for his claim 
and to readjudicate it.  In November 2009, the Veteran was 
provided with an examination and a supplemental statement of 
the case (SSOC) was issued in December 2009.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The evidence does not show that any current left side 
disorder is related to military service or an event of 
service origin; such disability was not caused or made worse 
by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a left side disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service; such disability is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. 
§ 3.159(c) (2009).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
decided herein has been accomplished.  

In this respect, through a June 2004 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was 
given notice regarding the award of an effective date and 
rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in a March 2006 notice letter.  The 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board thus finds that "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file.  The Veteran 
was given a VA examination in November 2009; report of that 
examination is of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran, and 
documents that the examiner conducted full physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).  The Veteran 
has further been given the opportunity to submit evidence, 
and he and his representative have provided written argument 
in support of his claim.  Otherwise, neither the Veteran nor 
his representative has identified, and the record does not 
indicate, existing records pertinent to the claim that need 
to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a left side 
disorder.  The Board notes initially that the RO initially 
adjudicated the claim as secondary to his degenerative disc 
disease of the lumbar spine, for which he was granted service 
connection in September 2005.  However, in the August 2009 
informal hearing presentation, the Veteran's representative 
also contended that the Veteran's claimed left side disorder 
was a direct result of an injury the Veteran incurred while 
on active duty.  The Board will thus consider both theories 
of entitlement in its analysis of the Veteran's claim for 
service connection for a left side disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).   

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The Veteran's service treatment records reflect that report 
of medical history and report of medical examination 
conducted pursuant to his entrance into service reflect no 
identification of or treatment for any left side disorder.  
However, relevant service treatment records reflect that the 
Veteran was treated in April 1992 for complaints of pain in 
his lower back.  He was provided emergency treatment in 
December 1992 for an incident in which he was caught between 
a forklift and a truck when the forklift rolled back.  At 
that time he was noted to be in "mild distress" and to have 
incurred superficial abrasions on his lower legs bilaterally 
and on his left buttocks.  He was diagnosed with abrasions 
and contusions to his legs and back.  Record of follow-up 
visits in December 1992 and January 1993 reflect complaints 
of ongoing pain in his lower back, buttocks, and groin, which 
was diagnosed as sciatic pain of the left leg.  The Veteran 
reported recurrent back pain at his February 1994 separation 
report of medical history.  However, only "occ[asional] back 
pain" was noted at that time, and at his separation medical 
examination, no problems with his spine or musculoskeletal 
system were noted. 

Post-service medical records obtained by VA reflect that the 
Veteran complained of lower back pain during private 
treatments in 2002 and 2004.  In July 2002, the Veteran was 
seen for an instance of acute low back pain that was found to 
have resolved on follow-up visit; in June 2004, he was 
diagnosed with lower back strain and probable mild rotator 
cuff tendonitis pursuant to complaints of pain in his low 
back, shoulder, and neck.  His private treatment provider 
submitted a letter in February 2006 indicating that the 
Veteran was receiving treatment for back pain caused by 
degenerative changes in the lumbar spine.  

The Veteran was also provided a VA general medical 
examination in August 2004, at which time he complained of 
back spasms that did not radiate except to his buttocks.  He 
was found on physical examination to have a limited range of 
motion in his lumbar spine with positive straight leg 
raising.  He was diagnosed with degenerative disc disease of 
the lumbar spine with spastic paraspinal muscles and no 
neurological complications.  Similarly, at an October 2006 VA 
neurological examination, the Veteran was found to have no 
neurological complications from his degenerative joint 
disease of the lumbar spine.  The Veteran again underwent VA 
examination of his back in May 2008.  At that time, he 
complained of pain in his lower back radiating to his left 
lower extremity and was diagnosed with polyradiculopathy at 
L3-5 on the left, although the examiner did not specify 
whether that disability contributed to the Veteran's left 
side complaints.  

The Veteran was given another VA examination in November 
2009, specifically addressing his left side complaints.  At 
that time, the examiner reviewed the Veteran's claims file 
and reported history, and conducted physical examination.  
The examiner noted the Veteran's complaints of lower back 
pain that radiated down into his left leg and groin, as well 
as complaints of numbness and tingling in his left leg and 
lower back.  The Veteran also complained of pain in his left 
upper back that radiated around his rib cage to his left 
front side, with tingling and numbness down his left arm.  
The examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine with left radiculopathy and, 
separately, with a left thoracic strain.  In her diagnosis, 
the examiner acknowledged the Veteran's report of having been 
injured when crushed between a forklift and a truck while in 
service but opined that his left thoracic strain was not 
likely related to that incident, given that service treatment 
records concerning the injury do not address any injuries to 
the Veteran's thoracic region.  The examiner further 
concluded that the Veteran's currently diagnosed degenerative 
disc disease of the lumbar spine with left radiculopathy did 
not cause or aggravate his left thoracic strain, reasoning 
that the lumbar and thoracic spine are "anatomically 
distinct."  The examiner further explained that the lumbar 
nerves would affect the Veteran's buttocks and leg, but not 
his mid or upper back.

The Board has considered the evidence of record and finds 
that there is no competent evidence medically relating any 
current left thoracic strain to military service, including 
to the Veteran's in-service crush injury.  Absent a medical 
opinion in the record of a relationship to military service 
in general, or specifically to the injury the Veteran 
incurred during military service, the Veteran's claim for 
service connection for left thoracic strain on a direct basis 
must be denied.  In so finding, the Board acknowledges that 
the Veteran's service treatment records reflect an injury to 
the low back during service.  The Board also notes that since 
his separation from service, the Veteran has been treated for 
pain in his back, as reflected in his private medical records 
and discussed above.  The Veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007) (noting that the Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant disability or symptoms); see 
also Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is 
not competent, however, to say that any current disability is 
attributable to any injury he may have suffered while in 
service.  The Board finds compelling the VA medical 
examiner's finding that the Veteran's current left thoracic 
strain is not related to the in-service crush injury.  There 
is thus no competent medical evidence in the record to 
establish a nexus between the Veteran's service and his 
currently diagnosed left thoracic strain, and service 
connection is therefore not warranted on a direct basis.

Because the question of whether a disability such as left 
thoracic strain is related to another disorder such as 
degenerative disc disease of the lumbar spine with left 
radiculopathy is a medical question requiring expertise, the 
Board relies upon the November 2009 VA examiner's opinion in 
making its determination.  The examination report reflects 
that the examiner comprehensively examined the Veteran's 
claims file and understood the medical questions asked by the 
originating agency.  Additionally, the examiner offered a 
rationale for her opinion that the Veteran's left thoracic 
strain is less likely than not related to his service-
connected degenerative disc disease of the lumbar spine with 
left radiculopathy, relying on the examination and her 
medical expertise in concluding that any connection between 
his left thoracic strain and his service-connected back 
disability was doubtful.  Specifically, the examiner noted 
that the area of the Veteran's body affected by his left 
thoracic strain was anatomically different from the area 
affected by his degenerative disc disease of the lumbar spine 
with left radiculopathy and concluded that the Veteran's 
diagnosed left thoracic strain was therefore not linked to 
his service-connected back disability.  Thus, the Board finds 
persuasive the negative medical opinion provided by the VA 
examiner in November 2009.

The Board has considered the Veteran's contentions that his 
left thoracic strain is etiologically related to his service-
connected degenerative disc disease of the lumbar spine with 
left radiculopathy, or to his in-service crush injury.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as the etiology of any disability.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the claim for service connection 
for a left side disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to service connection for a left side disorder is 
denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


